In an action in which the defendant wife was granted a divorce by a judgment of the Supreme Court, Queens County, dated March 12, 1976, the *862husband appeals from so much of the said judgment as awarded defendant alimony and a counsel fee and directed him to maintain medical and dental insurance for her. Judgment affirmed insofar as appealed from, without costs or disbursements. The record is sufficient to support the awards made. Martuscello, Acting P. J., Cohalan, Rabin and Mollen, JJ., concur.